Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 27, 2015

                                      No. 04-14-00785-CV

                                     Mary Ann CASTRO,
                                          Appellant

                                                v.

                                       Manuel CASTRO,
                                          Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-15957
                         Honorable Janet P. Littlejohn, Judge Presiding

                                         ORDER

        Appellant has filed another motion asking this court to “dismiss” the contest to her
affidavit of indigency filed by appellee. On February 23, 2015, we rendered an order stating
appellant is deemed indigent, and therefore, appellant need not continue to challenge appellee’s
contest to her affidavit. The matter has been decided in her favor. We also rendered an order on
February 23, 2015, with regard to essentially the same motion. Accordingly, as in our order of
February 23, 2015, we DENY AS MOOT appellant’s motion to dismiss the contest.
               We advise appellant that both the clerk’s record and the reporter’s record have
been filed. Accordingly, appellant’s brief is due in this court on March 27, 2015. We further
advise appellant that her brief must comport with the Texas Rules of Appellate Procedure,
specifically Rule 38.1. We recognize that appellant represents herself on appeal, i.e., she is
acting pro se. However, the law is clear that pro se litigants are held to the same standards as
licensed attorneys and must comply with all applicable rules of procedure, including the rules
governing appellate briefs. Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El Paso 2007,
no pet.). A pro se litigant is required to properly present her case on appeal just as she is
required to properly present her case to the trial court. Id. Accordingly, we will not apply
different standards merely because an appeal is brought by a litigant acting without advice of
counsel. Id. Appellant is advised that if her brief fails to comply with the applicable rules, her
appellate issues could be deemed waived due to inadequate briefing.
                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court